Determination of respondent Police Commissioner, dated November 4, 2005, which placed petitioner on probationary dismissal and imposed a forfeiture of 32 days of pay, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered June 22, 2006) dismissed, without costs.
Substantial evidence supports the finding that petitioner failed to comply with a lawful order of a superior officer. The penalty imposed does not shock the conscience (see Matter of Rodriguez-Rivera v Kelly, 2 NY3d 776 [2004]). Concur—Tom, J.P., Andrias, Nardelli, Williams and Buckley, JJ.